VAN FLEET, J., dissenting.
I dissent. The case is not to
my mind distinguishable in principle from that decided in Oakland v. Oakland Water Front Co., 118 Cal. 249, where it was held that the trial judge was not disqualified. The interest of Judge Torrance in the subject of litigation is not different in kind, however much it may differ in degree, from that possessed by the trial judge in that case.
In my judgment the principle announced in the opinion of the court is one susceptible of indefinite extension, to the great detriment of the practical administration of justice; and the application of which to the facts of this case is, I think, opposed by the weight of modern authority.
Rehearing denied.